Citation Nr: 1425543	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  05-32 618A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including under the provisions of 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a disability manifested by muscle and joint pain of the shoulders, ankles and hands, including under the provisions of 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a disability manifested by chronic fatigue, including under the provisions of 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a disability manifested by short term memory loss, including under the provisions of 38 C.F.R. § 3.317.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael L. Marcum, General Attorney


INTRODUCTION

The Veteran served on active duty from June 1989 to November 1993.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction of the claims file now resides with the RO in New Orleans, Louisiana.  In July 2009, the Veteran appeared at a hearing before an Acting Veterans Law Judge (AVLJ).  In November 2011, the Board issued a decision that denied service connection for sleep apnea, chronic fatigue, and short term memory loss.  The Board also - in addressing the Veteran's claim for service connection for disability manifested by muscle and joint pain of the shoulders, ankles and hands - denied service connection for a chronic left shoulder strain and for muscle/joint pain of the hands and ankles.





ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the July 2009 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In November 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the November 2011 Board decision is vacated.  



	                        ____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals




